ORDER
PER CURIAM.
Melvis Palmer (Defendant) appeals from the motion court’s denial of his Rule 24.035 motion alleging there was an insufficient factual basis for the court to accept his plea of guilty to assault in the first degree and sexual assault. We have reviewed thé briefs of the parties and the record on appeal and conclude the trial court’s denial of Defendant’s motion was not clearly erroneous. Morrow v. State, 21 S.W.3d 819, 822 (Mo. banc 2000); Rule 24.035(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons *911for our decision to the parties for their use only. We affirm the judgment of the motion court.